DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 6,685,674; hereinafter “Douglas”) in view of Mejlhede et al. (US 8,303,549; hereinafter “Mejlhede”) or Miesel (US 8,083,730).
         
    PNG
    media_image1.png
    597
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    753
    563
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    784
    586
    media_image3.png
    Greyscale

	In relation to claims 1, 9, and 16, Douglas shows in figure 2, a housing assembly comprising an infusion device comprising a top portion (32) comprising an introduction needle (30); and a bottom portion (18) comprising a septum (20) and a cannula (22), the top portion removably attached to the bottom portion, wherein the introduction needle is used to insert the cannula, and wherein after insertion, the top portion is removed from the bottom portion.  
Douglas does not explicitly disclose a reservoir.  However, the use of a reservoir to supply fluids to an assembly such as the one disclose in this application would have been considered conventional in the art as evidenced by the teachings of Mejlhede.

    PNG
    media_image4.png
    407
    406
    media_image4.png
    Greyscale


	Mejlhede demonstrates in figure 12, the conventionality of including a reservoir with an infusion device mating assembly (13) that includes a piercing needle (6).  Based on the above observations, for an artisan skilled in the art, modifying the infusion device disclosed by Douglas with a reservoir that is integral to the assembly, as taught by Mejlhede, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been 
	In relation to claims 2, 10, and 17, Douglass shows in figures 1-3, an apparatus having a predetermined length of tubing having a first end and a second end.  Mejlhede also shows in figure 12, an apparatus having a predetermined length of tubing having a first end (8b) and a second end (9).  
	In relation to claims 3, 11, and 18, Mejlhede shows in figure 12, an apparatus wherein the first end of the tubing (8a) is attached to the bottom portion of the infusion device and the second end of the tubing [see end of tube (9)] is attached [or inserted] to the infusion device mating assembly.
	In relation to claims 4 and 12, Mejlhede shows in figure 12, an apparatus wherein the second end of the tubing is configured to attach to the piercing needle [second end of tubing and needle are in contact…attached], and wherein the tubing is fluidly connected to the reservoir (3).
	In relation to claims 5, 13, and 19, both, Douglass and Mejlhede, show autoinserters in figures 3 and 12, respectively.  The autoinserters ensure that when the connection between the housing [that includes a reservoir or a fluid supply] and the mating assembly is completed, the piercing needle and the tube are properly connected.  
	In relation to claim 6, Mejlhede discloses a housing assembly that is permanently attached to skin [reusable during infusions] and a disposable assembly that is removed from the permanently attached assembly when the reservoir is emptied. 
	In relation to claims 7 and 14, Douglas does not disclose a volume sensor.  However, Miesel discloses an infusion device having a pump, a reservoir, and a volume sensor.  Accordingly, for an artisan skilled in the art, modifying the infusion device disclosed by Douglas with a volume sensor, as taught by Miesel, would have been considered obvious in view of the demonstrated conventionality of 
	In relation to claims 8 and 15, Mejlhede shows in figure 12, a disposable housing (3) that includes a reservoir and a pump.  
	In relation to claim 20, Douglas shows in figure 1, a septum (20).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,413,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses all the structural elements disclosed in claims 1-20.  The examiner notes that the pending claims of this application correspond verbatim to the original claims of parent application that were filed on 1/15/2016 [see U.S. Patent Application 14/996,559; now U.S. Patent No. 10,413,661].  The claims of the parent application were amended to further include other structural elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783